Citation Nr: 0827018	
Decision Date: 08/11/08    Archive Date: 08/18/08

DOCKET NO.  04-28 822	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for bilateral interstitial 
fibrosis. 


REPRESENTATION

Appellant represented by:	Robert V. Chisholm


WITNESSES AT HEARING ON APPEAL

Veteran and his wife 


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel


INTRODUCTION

The veteran served on active duty from February 1966 to 
February 1968.  

This case was previously before the Board of Veterans' 
Appeals (hereinafter Board) on appeal from a January 2003 
rating decision by the Department of Veterans Affairs 
(hereinafter VA) Regional Office in Jackson, Mississippi, 
(hereinafter RO).  The veteran's claim was denied by a June 
2006 Board decision.  In an Order dated in January 2008, the 
Court remanded the case to the Board for readjudication 
pursuant to a Joint Motion for Remand (hereinafter Joint 
Motion). 

In January 2006, a hearing was held before the Veterans Law 
Judge signing this document, who was designated by the 
Chairman to conduct the hearing pursuant to 38 U.S.C.A. 
§ 7107(c) (West 2002).   

FINDING OF FACT

Competent medical evidence of record links pulmonary fibrosis 
to in-service asbestos exposure.  


CONCLUSION OF LAW

Resolving all reasonable doubt in favor of the veteran, 
bilateral interstitial fibrosis was incurred in service.  
38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.303 (2007).  

REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2005).  VA 
has issued regulations implementing the VCAA.  38 C.F.R. 
§ 3.102, 3.156(a), 3.159, 3.326 (2006).  Without deciding 
whether the notice and development requirements of VCAA have 
been satisfied in the present case, it is the Board's 
conclusion that this law does not preclude the Board from 
adjudicating the veteran's claim for service connection for 
pulmonary fibrosis.  This is so because the Board is taking 
action favorable to the veteran in the decision below.  As 
such, this decision poses no risk of prejudice to the 
veteran.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 
(1993); see also Pelegrini v. Principi, 17 Vet. App. 412 
(2004); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

II.  Legal Criteria/Analysis

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2007).  In 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court of 
Appeals for Veterans Claims held that an appellant need only 
demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

The Joint Motion remanded the veteran's claim for the Board 
to determine whether the evidence in this case triggered VA's 
duty to obtain a medical examination to  determine whether 
the veteran has bilateral interstitial fibrosis that is 
related to service pursuant to McLendon v. Nicholson, 20 Vet. 
App. 79, 83 (2006).  However, following issuance of the 
January 2006 Board decision, a January 2008 private medical 
opinion was submitted that found that in-service silica dust 
and asbestos exposure was responsible for the development of 
pulmonary fibrosis.  As such, the Board concludes that there 
is now of record sufficient evidence to grant the veteran's 
claim, thus rendering such an examination unnecessary. 

Additional positive evidence is contained in opinions by a 
private physician in August 2004 and October 2004.  While 
there is also of record some negative medical evidence, in 
particular, October 2004 VA examination reports that found no 
evidence of current fibrosis, silicosis, pneumoconiosis, or 
asbestosis, unless the preponderance of the evidence is 
against the veteran's claim, it cannot be denied.  Gilbert, 1 
Vet. App. at 49.  In the instant case, the positive and 
negative evidence is, at a minimum, in relative balance as to 
whether entitlement to service connection for bilateral 
interstitial fibrosis is warranted.  As such, the claim will 
be granted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert, supra.
 

ORDER

Entitlement to service connection for bilateral interstitial 
fibrosis is granted.  



____________________________________________
K. PARAKKAL 
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


